 1   SHELLIE LOTT, SBN: 246202
     Cerney Kreuze & Lott, LLP
 2   42 N. Sutter Street, Suite 400
 3   Stockton, California 95202
     Telephone: (209) 948-9384
 4   Facsimile: (209) 948-0706
 5   Attorney for Plaintiff
 6
                                      UNITED STATES DISTRICT COURT
 7
                                     EASTERN DISTRICT OF CALIFORNIA
 8                                           SACRAMENTO DIVISION
 9
10
     CATHERINE HALL-KANELLIS,                                   Case No.: 2:18-cv-00301-AC
11
                        Plaintiff,
12
     vs.                                                        STIPULATION AND PROPOSED ORDER
13                                                              FOR THE AWARD OF ATTORNEY FEES
     NANCY A BERRYHILL,                                         PURSUANT TO THE EQUAL ACCESS
14                                                              TO JUSTICE ACT, 28 U.S.C. § 2412(d)
     Acting Commissioner of Social Security,
15
16                      Defendant
17
18           IT IS HEREBY STIPULATED by and between the parties through their undersigned

19   counsel, subject to the approval of the Court, that Plaintiff be awarded attorney fees under the
20
     EAJA in the amount of TWO-THOUSAND SEVEN-HUNDRED dollars ($2,700.00). This
21
     amount represents compensation for all legal services rendered on behalf of Plaintiff, to date, by
22
23   counsel in connection with this civil action, in accordance with 28 U.S.C. § 2412.

24           After the Court issues an order for EAJA fees and expenses to Plaintiff, the government
25   will consider the matter of Plaintiff's assignment of EAJA fees and expenses to Plaintiff's
26
     attorney. Pursuant to Astrue v. Ratliff, 130 S.Ct. 2521 (2010), the ability to honor the
27
     assignment will depend on whether the fees and expenses are subject to any offset allowed under
28

                               STIPULATION AND PROPOSED ORDER FOR THE AWARD OF ATTORNEY FEES
                                PURSUANT TO THE EQUAL ACCESS TO JUSTICE ACT, 28 U.S.C. § 2412(d)
     2:18-cv-00301-AC                                                                              Page 1
 1   the United States Department of the Treasury's Offset Program. After the order for EAJA fees
 2   and expenses is entered, the government will determine whether they are subject to any offset.
 3
     Fees and expenses shall be made payable to Plaintiff, but if the Department of the Treasury
 4
     determines that Plaintiff does not owe a federal debt, then the government shall cause the
 5
 6   payment of fees, expenses and costs to be made directly to Shellie Lott, pursuant to the

 7   assignment executed by Plaintiff. Any payments made shall be delivered to Plaintiff's counsel.
 8
             This stipulation constitutes a compromise settlement of Plaintiff's request for EAJA
 9
     attorney fees and expenses, and does not constitute an admission of liability on the part of
10
     Defendant under the EAJA. Payment of the agreed amount shall constitute a complete release
11
12   from, and bar to, any and all claims that Plaintiff and/or Plaintiff's counsel may have relating to

13   EAJA attorney fees and expenses in connection with this action.
14
             This award is without prejudice to the rights of Plaintiff's counsel to seek Social Security
15
     Act attorney fees under 42 U.S.C. § 406, subject to the offset provisions of the EAJA.
16
17
18                                                   Respectfully submitted,

19   Dated: May 1, 2019                       /s/ Shellie Lott
                                                     SHELLIE LOTT
20
                                                     Attorney for Plaintiff
21
                                                       McGREGOR W. SCOTT
22                                                     United States Attorney
23
                                                       DEBORAH L. STACHEL
                                                       Regional Chief Counsel, Region IX
24
     Date: May 1, 2019                                  /s/Asim H. Modi
25                                                     (As authorized via email on 4/25/19)
26                                                     ASIM H. MODI
                                                       Special Assistant United States Attorney
27
28

                           STIPULATION AND PROPOSED ORDER FOR THE AWARD OF ATTORNEY FEES
                            PURSUANT TO THE EQUAL ACCESS TO JUSTICE ACT, 28 U.S.C. § 2412(d)
     2:18-cv-00301-AC                                                                               Page 2
 1
 2
 3
                                      UNITED STATES DISTRICT COURT
 4
                                     EASTERN DISTRICT OF CALIFORNIA
 5
                                             SACRAMENTO DIVISION
 6
 7
     CATHERINE HALL-KANELLIS,                                   Case No.: 2:18-cv-00301-AC
 8
                        Plaintiff,
 9
     vs.                                                        ORDER RE STIPULATION FOR THE
10
                                                                AWARD OF ATTORNEY FEES
11   NANCY A BERRYHILL,                                         PURSUANT TO THE EQUAL ACCESS
     Acting Commissioner of Social Security,                    TO JUSTICE ACT, 28 U.S.C. § 2412(d)
12
13
                        Defendant
14
15
             Pursuant to the stipulation of the parties, IT IS HEREBY ORDERED that attorney fees
16
     under EAJA, in the amount of TWO-THOUSAND SEVEN-HUNDRED dollars ($2,700.00), are
17
     awarded to Plaintiff, subject to the terms of the stipulation.
18
19           IT IS SO ORDERED.

20
21
     Dated: May 1, 2019
22
23
24
25
26
27
28

                               STIPULATION AND PROPOSED ORDER FOR THE AWARD OF ATTORNEY FEES
                                PURSUANT TO THE EQUAL ACCESS TO JUSTICE ACT, 28 U.S.C. § 2412(d)
     2:18-cv-00301-AC                                                                              Page 3
